Citation Nr: 0822792	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  06-16 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Whether a timely Notice of Disagreement was received 
regarding a May 2004 rating decision granting service 
connection for post-traumatic stress disorder (PTSD) 
effective beginning on March 10, 2004.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from May 1963 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 letter decision by the 
RO that notified the veteran that his Notice of Disagreement 
(NOD) received in July 2005 was not timely in regard to a May 
2004 rating decision that had granted service connection for 
PTSD.  

The veteran requested a hearing before the Board via 
videoconference from the RO, and such a hearing was duly 
scheduled for June 2008.  The veteran failed without good 
cause to appear to testify.   The veteran's request for 
hearing is accordingly deemed to be withdrawn.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The RO issued a rating decision in May 2004 granting 
service connection for PTSD.  The veteran was advised of that 
rating decision and his appellate right by a letter dated on 
May 7, 2004.  

3.  The veteran is not shown to have entered an appeal from 
the May 2004 rating decision within one year of the May 7, 
2004 notice letter.  


CONCLUSION OF LAW

A timely Notice of Disagreement was not received regarding 
the May 2004 rating decision granting service connection for 
PTSD and that decision is accordingly final based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duties to notify and assist under 
the VCAA are relevant to Chapter 51 of Title 38 of the United 
States Code but do not apply in situations that are governed 
by other chapters.  See Barger v. Principi, 16 Vet. App. 132, 
138 (2002); see also Lueras v. Principi, 18 Vet. App. 435 
(2004).  This case relates to the filing of NOD and appeal as 
governed by Chapter 71of Title 38; per Barger, the VCAA does 
not apply to Chapter 71 issues.  

Further, this case turns on the interpretation of the 
regulations governing whether documents received during the 
appeals period may reasonably be construed as constituting an 
NOD.  In cases where the law, and not the evidence, is 
dispositive, VCAA is not for application.  Mason v. Principi, 
16 Vet. App. 129 (2002); VAOPGCPREC 2-2004 (March 9, 2004).  

Nonetheless, the Board points out that the veteran was 
provided during the course of the appeal with a Statement of 
the Case (SOC) showing the evidence considered and the 
reasons why the claim remained denied.  

The veteran was advised of his right to have a hearing before 
the RO and/or Board, and a videoconference hearing was 
scheduled at the RO at his request.  The veteran failed 
without good cause to appear at the hearing, and his request 
for hearing is accordingly presumed to be withdrawn.  

The Board finds that under the circumstances the RO has 
satisfied its duties to notify and assist the veteran, and 
that adjudication of the appeal at this point presents no 
risk of prejudice to the veteran.  See e.g. Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  

Therefore, as all relevant evidence has been received, the 
Board may proceed with adjudication of the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


II.  Analysis

The veteran originally claimed service connection for PTSD in 
March 2004.  After a period of development, the RO issued a 
decision in May 2004 granting service connection for PTSD and 
assigning an initial rating of 70 percent disabling, 
effective on March 10, 2004.  That effective date was 
assigned because it is the date the claim was received.  

The veteran was notified of the rating decision via a letter 
dated May 7, 2004.  That letter advised the veteran that if 
he disagreed with that decision he should submit an appeal 
within one year of the date of the letter.  

In July 2005, two months after expiration of the one-year 
appeals period that ended on May 7, 2005, the veteran 
submitted an NOD specifically requesting an earlier effective 
date for service connection for PTSD, based on his 
interpretation of 38 U.S.C.A. § 5110(g).  

As a threshold matter, the Board notes that the July 2005 
letter was not within the one-year period for filing an 
appeal between May 7, 2004 and May 7, 2005.  

Accordingly, the question is whether any correspondence from 
the veteran to VA during the appeals period can be 
interpreted as an NOD.  

An NOD is a written communication from a claimant or from his 
or her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result.  
While special wording is not required, the NOD must be in 
terms that can be reasonably construed as disagreement with 
that determination and a desire for appellate review.  
38 C.F.R. § 20.201.  

A review of the claims file shows that the veteran submitted 
the following correspondence to VA between May 7, 2004 and 
May 7, 2005.

In July 2004 the veteran submitted a VA Form 21-4192 
(Statement in Support of Claim) that he noted as being in 
support of his PTSD claim.  The Form 21-4192 consisted of a 
statement, signed by the veteran's employer, to the effect 
that the veteran had ceased working in June 2004 because of a 
nervous condition.  

(The RO accepted the above-cited Form 21-4192 as a claim for 
individual unemployability (TDIU) and Dependents' Educational 
Assistance (DEA), and granted both benefits in a rating 
decision issued in August 2004.)  

In August 2004 the veteran submitted a claim of service 
connection for residuals of herbicides.  

On review, the Board finds that neither of the two documents 
received during the appeals period can be reasonably 
construed as a request for earlier effective date for the 
grant of service connection for PTSD.  

Specifically, the July 2004 VA Form 21-4192 addresses events 
after the assigned date of service connection, and the August 
2004 document has nothing whatsoever to do with PTSD.  
Accordingly, neither document may be contrued as a timely NOD 
regarding the May 2004 rating decision.  

The veteran has asserted that his July 2005 NOD was timely in 
regard to service connection for PTSD because it was within 
one year of the August 2004 RO rating decision that granted a 
TDIU rating and DEA; per the veteran's reasoning the case was 
never closed.  

However, there is no apparent relationship between the issues 
decided in the August 2004 grant of the TDIU rating and DEA 
on the one hand, and the issues decided in the May 2004 grant 
of service connection for PTSD on the other.  As there is no 
relationship between those two rating decisions, there is no 
way to reasonably construe the July 2005 NOD as a timely 
appeal regarding the May 2004 rating decision.  

Based on this evidence and analysis, the Board finds that the 
veteran did not submit a timely NOD in regard to the May 2004 
rating decision granting service connection for PTSD 
effective on March 10, 2004.  Accordingly, the appeal must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

As the disposition of this claim is based on the law, and not 
the facts of the case, the claim benefit-of-the doubt rule is 
not for application.  Sabonis, 6 Vet. App. at 430.  



ORDER

The veteran did not submit a timely NOD in regard to the May 
2004 rating decision granting service connection PTSD 
effective from March 10, 2004, and the appeal is accordingly 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


